Citation Nr: 1743203	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, reopened a previously denied claim for service connection for a low back condition, but denied it on the merits.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back condition.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the May 2000 rating decision is new and material, and raises a reasonable possibility of substantiating the claim of service connection for a low back condition.

3.  The evidence is at least evenly balanced as to whether the Veteran's lumbar DDD is related to active military service.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied the claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
2.  The additional evidence received since the May 2000 decision is new and material, and reopening of the claim of service connection for a low back condition is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for lumbar DDD are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As it pertains to the claim for service connection for a low back condition, given the favorable actions taken below, the Board will not discuss further whether those duties have been accomplished.  

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim for service connection for a low back condition was denied because there was no diagnosis of a low back condition, or evidence that a low back condition was related to service.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In a May 2000 rating decision, the RO denied service connection for a low back condition.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the May 2000 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the May 2000 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  

Relevant evidence received more than one year since the May 2000 rating decision includes VA treatment records; a May 2016 statement from Dr. S.S. documenting a diagnosis of for severe lumbosacral radiculitis associated with multiple lumbar disc hernia and an opinion that the Veteran's low back condition was due to an in-service event; and a June 2016 VA examination report indicating a diagnosis of lumbar DDD with foraminal stenosis, herniated nucleus pulposus (HNP), L1-S1 DDD, and retrolisthesis along with a negative nexus opinion. 

As such, the additional evidence submitted since the May 2000 rating decision is new and material evidence that relates to unestablished facts necessary to substantiate the merits of the claim.  Reopening of the claim for service connection for a low back condition is therefore warranted.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

STRs reflect low back pain in October 1978 and x-rays revealed the left iliac crest to be higher than the right.  In December 1978, the Veteran complained of mild low back pain for one month; the physician found the back to be unremarkable with full range of motion.  In April 1979, the Veteran complained of low back pain for 10 days.  In November 1979, the Veteran reported low back pain for one month with gradual onset due to lifting weights.  The physician provided a tentative diagnosis of myofasciitis or erector spinea muscle.

In May 2016, Dr. S.S., the Veteran's private physician, provided a letter explaining that the Veteran had been under his care for severe lumbosacral radiculitis associated with multiple lumbar disc hernia, which injuries and symptoms had been present for over 15 years.  The examiner opined that "within all reasonable medical probability," the Veteran's low back disability was related to an in-service incident where he jumped into a foxhole.

A June 2016 VA examination report reflects a diagnosis of DDD with foraminal stenosis HNP, L1-S1 DDD, and retrolisthesis.  The Veteran reported that he injured his back when he jumped into a foxhole in 1978-1979, and that he had experienced back pain with no change for over 30 years.  The examiner noted that the Veteran received treatment for complaints of low back pain while in service in October 1978, December 1978, April 1979, and November 1979.  The examiner noted that there was a tentative assessment of myofasciitis or erector spinea muscle, but that in his March 1980 report of medical history the Veteran did not report recurrent back pain.  The examiner opined that the Veteran's low back condition was not caused by or the result of active duty because the only post-service record was a 2015 magnetic resonance imaging (MRI), and no other encounter, reference associations, treatments, or linking examinations to establish service connection of a low back condition.  The examiner also reviewed the May 2016 private opinion of Dr. S.S., but did not provide any opinion on the physician's positive nexus opinion.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's low back condition is etiologically related to his military service.  The Board notes that the June 2016 VA examiner provided a negative nexus opinion.  Nevertheless, in May 2016, the Veteran's private physician stated that "within all reasonable medical probability" the Veteran's low back injuries were sustained during his military career and related to an in-service incident where he jumped into a foxhole.  While the June 2016 VA examiner noted the May 2016 statement, he did not address it in his rationale.  Further, the VA examiner impermissibly considered the lack of treatment records as dispositive of the issue.  Thus, the Board finds that the May 2016 statements from the Veteran's physician are entitled to at least as much probative weight as the June 2016 VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the positive opinion lacked a detailed rationale, reading it as a whole and in the context of the evidence of record, it contains sufficient explanation of a causal relationship to warrant a finding of service connection as a result of or due to service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The evidence is thus at least evenly balanced as to whether the Veteran has lumbar DDD that is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar DDD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The application to reopen the claim for service connection for a low back condition is granted.

Entitlement to service connection for lumbar DDD is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


